Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 1 of 27




Exhibit D
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 2 of 27


                                                                          BBG
                                                                       30 PH2: 21
                                                                 20l8OCT
                              GRANT AGREEMENT

                                                                             r Fo
                                 BETWEENTHE
                      u.s. AGENCY Foa GLOBAL MEDIA ANn
                   MlDDLE EAST BROADCASTINGNETWOR~.

                                  FAIN: MN0l-19-G0-00001

GRANT FUNDS TABLE

                 FY2019           Previous                                          Currency
                                                  Initial       New Award
                PROGRAM            Award                                            gain/(loss)
                                                  Award           Total
                    PLAN           Total                                         (Informational)
                 Continuing                                                      None Reported
 FUNDING                             NIA        $9,273,000       $9,273,000
                 Resolution

Preamble

This Grant Agreement ("Agreement") is between the U.S. AGENCY FOR GLOBAL
MEDIA '(hereinafter "USAGM") and MIDDLE EAST BROADCASTING NETWORKS,
INC. (hereinafter"Non-Federal Entity'), a nonprofit organizationincorporated in the District of
Columbia. USAGM enters into this Agreement under the authority provided by the U.S.
InternationalBroadcastingAct of 1994,as amended,22 U.S.C. §§ 6201 et seq. (the "International
BroadcastingAct..) and other authorizationor appropriationacts that provide authority for such
activities. The Catalog of Federal DomesticAssistance(CFDA) Number for USAGM is 90.500.
The DUNS Number for the Non-Federal Entity is 138393819. The Federal Award
Identification Number (FAIN) for Chis Award for Financial Assistance is MN0l-19-GO-
00001.

WHEREAS,USAGM is the United States Governmentagency responsiblefor non-militaryU.S.
Government-funded international broadcasting pursuant to the authorities set forth in lhe
InternationalBroadcastingAct;

WHEREAS, the purpose of the activitiessupported by the InternationalBroadcastingAct is to
"promote the right of opinion and expression,includingthe freedom •to seek, receive,and impart
informationand ideas through any media and regardlessof frontiers,' in accordancewith Article
19 of the UniversalDeclarationof HumanRights;" Id.§ 6201 (1)

WHEREAS,USAGM's mission is ..to inform, engage, and connect people around the world in
support of freedomand democracy;"

WHEREAS,in furtheranceof this mission and as authorized by the InternationalBroadcasting
Act, USAGMmakesand supervisesa grant to the Non-Federal Entity for broadcastingand related
activities in order to provide news and informationto countries that have limited or no access to

I On August22, 2018,The BroadcastingBoardof Governors{BBG)ofliciallychangedits nameto the U.S. Agency
for Global Media(USAGM).

                                                                                          I I Page
      Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 3 of 27


                                                                              BBG
                                                                     2018 30 PM2: 28
                                                                        OCT
free press and media, and, in furtherancethereof, USAGM has decided to make a grant for these
purposes pursuant to the terms and conditionsstated herein; and

WHEREAS, USAGM believes that it would be in the interests ofQ~Cs                      International
Broadcasting(USIB) and the USAGM mission to talceadvantage of the operational independence
and flexibilities of .its private nonprofit Non-Federal Entities, while giving due considerationto
the requirementsof the InternationalBroadcastingAct and other federal laws and regulationsthat
are applicable to Non-Federal Entities, including the statutory requirement that duplication of
language services and technical operations between the Non-Federal Entity and USAGM or
USAGM-sponsoredbroadcasting entities will be reduced to the extent appropriate,as determined
byUSAGM.

NOW, THEREFORE,USAGM agrees to make, and the Non-Federal Entity agreesto accept, the
grant of funds in accordance with the followingprovisions:

Article I -THE GRANT

a.      Amount of the Grant. USAGM hereby grants the amount of $_9,273,000_ (the ..Grant
        Funds''), provided by the Continuing AppropriationsAct, 2019, Division C of P.L. 115-
        245 (September 28, 2018), to Non-FederalEntity for the purposes and subject Cothe terms
        and conditions stated herein.

b.      Use of the Grant Fwids. The Non-Federal Entity may use the Grant Funds solely for
        planning and operating expenses related to international broadcasting and administration
        thereof. The Grant Funds arc providedsolely for the purposes and in the amountsapproved
        by USAGM and as set forth in the Approved Financial Plan (as such term is defined in
        Article Vl bereofand subject to the reviewproceduresand adjustmentsdescribed therein).

c.      Funds provided under a partial year, ContinuingResolution (CR) are subject to the terms
        and conditions set forth in Article VI(a)(S) and those otherwise required under a partial
        year, CR.

Article II - PROGRAMMINGPRODUCEDWlnt GRANT FUNDS

a.      Non-Federal Entity shall use the Grant Funds to provide news and information
        programming that is consistent with the relevant principles and standards set forth in the
        InternationalBroadcastingAct and the strategy for usmas determined and implemented
        by the USAOM.2

b.      The Non-Federal Entity shall produce news and information programming in the
        language(s) described in the Approved Financial Plan. as defined in Article VI of this
        Agreement. Upon USAGM's request, the Non-Federal Entity shall provide to USAGM a
        detailed written schedule of the programs produced with the Grant Funds, including the

1
 Under authoritydelegatedby lhe Board of the USAOM, the Chief ExecutiveOfficer (CEO) exercisesall of the
Board's delegableauthoritiesfor day-lo-dayoperalionof the Agency,includingwith respect to the Non-Federal
Entities.

                                                                                                 2jPnge
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 4 of 27


                                                                           BBG
                                                                  2018
                                                                     OCT
                                                                       30 PM2: 28
       languages and media in which such programs were produced.

Article III-   DISTRIBUTI
                       ONOF PROGRAMMING
                                     PRODU
                                         CED W~                                    OJlN DS
a.     Subject to the limitations of Article lll(c), the Non-FederalEntity acknowledgesand agrees
       that USAGM is authorized to provide for distribution of the programming that is paid for
       with the Grant Funds over the global network of broadcasting and transmission facilities
       owned and/or operated by USAGM or, as the case may be, through affiliated networks
       arranged by USAGM (..USAGM's Global Distribution Network"). Subject to the
       limitationsof Article IIl(c), the Non-Federal Entity shall provide the programmingthat it
       produces with the Grant Funds to USAGM for distribution over USAGM Global
       DistributionNetwork.

b.     The Non-FederalEntity may not use Grant Funds for the purpose of concludingagreements
       with affiliates, except as approved in writing by USAGM. Unpaid affiliate agreements
       must be consistent with the USAGM's strategy for USIB, as described in Article n (a).

c.     The Non-Federal Entity grants to USAGM a worldwide, non-exclusive, royalty-free and
       perpetual license to broadcast, use, distribute and create derivative works from those of the
       Non-Federal Entity's original programs that contain no materials provided by or licensed
       from any third parties. The Non-Federal Entity grants to USAGM a worldwide, non-
       exclusive, royalty-free license to broadcast and otherwise use those of the Non-Federal
       Entity's programs that are legally available for such licensing and use. When obtaining
       materials from third parties for inclusion in its original programming, the Non-Federal
       Entity agrees to use reasonable best efforts to secure sufficient rights lo permit the Non-
       Federal Entity to license to USAGM (on a non-exclusive, worldwide and royalty-free
       basis) the right to broadcast the resulting original programming; provided, however, that
       the Non-Federal Entity shall not be required to do so where the acquisition of such rights
       would materially and detrimentallyaffect the Non-FederalEntity's ability to secure its own
       license from said third parties. The Non-Federal Entity shall provide, without charge,
       infonnation concerning, and DVD or other electronic copies of any of its programs to
       USAGM upon USAGM's request.

d.     The Non-Federal Entity hereby grants to USAGM, and USAGM hereby accepts, an
       irrevocable, roya lty-free, fully pa.id-up,non-exclusive, sublicense-able1 perpetual license
       during the Grant Term to use the Non-Federal Entity's registered and unregistered
       trademarks. USAGM's use of the Non-Federal Entity's trademarks shalJ be limited to use
       in conjunction with broadcasting or otherwise disseminating the Non-Federal Entity's
       materials to USAGM's audiences for the purpose of furthering the USAGM mission.

Article IV - COOPERATIONWITH USAGM GOVERNANCEOF UNITED STATES
INTERNATIONALBROADCASINO

As a condition ofits receipt and use of the Grant Funds providedhereunder, the Non-Federal Entity
shall cooperate with USAGM's governance ofUSIB under the InternationalBroadcasting Act as
follows:

                                                                                         3IPa g e
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 5 of 27




a.    The Non-Federal Entity acknowledges that certain authorities of USAGM under the
      InternationalBroadcastingAct are non-delegable,includingthose listed in AttachmentA.
      meaning that USAGM has sole and exclusive authority to determine USIB strategy and
      policy and that the Grant Funds are intended to promote and implement such USAGM-
      spoosored strategy and policy.

b.    The Non-Federal Entity's articles of incorporation, by-laws or other constitutional
      documentsshall provide that the Board of Directorsof the Non-FederalEntity shall consist
      of the current members of the USAGM established under the International Broadcasting
      Act and of no other members. The Board of Directors shall make all major policy
      determinationsgoverning the operationsof the Non-FederalEntity and shall appoint and
      fix the compensationof such managerialofficers and employeesof the Non-FederalEntity
      as it considersnecessary to carry out the purposes of the Grant.

c.    The Non-Federal Entity shall cooperate in the processes and protocols of USAGM as
      follows:

      l. The Non-Federal Entity acknowledges that USAGM bas adopted certain rules of
         conduct to govern the participation and cooperation of the elements of USAGM-
         sponsored USIB. Such rules of conduct are set forth in AttachmentB hereto.

      2. The Non-FederalEntity shall report such infonnation to USAOMas may be reasonably
         requestedby USAGM in the fonnat and within the timcframeso requested. Consistent
         with the USAGM's desire to foster transparencyas described in the "rules of the road"
         in Attachment B, and in order to better enable the Non-Federal Entity to provide
         accurate and relevant information, where possible, USAGM's request will include
         informationregardingthe purpose of the request.

      3. The Non-Federal Entity acknowledges that USAGM has delegated to the Chief
         Executive Officer (CEO) the authority to overseethe day-to-day managementof the
         Federal agency and to identify, evaluate, and resolve strategic trade-offs and conflicts
         among the broadcastingentities, includingthe Non-Federal Entity, consistent with the
         Board's strategic guidelinesand subject to the Board's continuedoversight. The Non-
         Federal Entity shalJuse Grant Funds in a manner consistent with any such delegation.

      4. In order to facilitate coordinated communicationsamong the elements of USIB, the
         Non-Federal Entity will seek advance approval of USAOMof any Congressionaland
         Executive Branch communicationsand outreach activities undertaken with the use of
         the Grant Funds, provided that nothing in this paragraph,shall prevent the Non-Federal
         Entity (i) from respondingto specific requests for information,documents or materials
         from Congress or the Executive Branch, or (ii) from engaging in routine
         correspondence or communications with Congress and/or the Executive Branch
         (including United States embassies),or (iii) from engaging in communicationsin the
         regular pursuit of newsgatheringactivities. Upon USAGM's request, the Non-Federal
         Entity shall inform USAGM about such responses to requests and/or correspondence

                                                                                      41Pngc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 6 of 27




         in a timely manner. The Non-Federal Entity acknowledges that 31 U.S.C. § 1352
         prohibits Non-Federal Entities from using appropriated funds to pay any person for
         influencingor attemptingto influencean officer or employeeof any agency, a Member
         of Congress, an officer or employee of Congress, or an employee of a Member of
         Congress in connectionwith the making,extension,continuation,renewal,amendment,
         or modification of any Federal grant. This provision shall not apply to any
         communicationsor outreach activities of any Directorof the Board of Directorsof the
         Non-Federal Entity who is a Governorof the USAGM at the time such communication
         or outreach activity is undertaken,

      5. The Non-Federal Entity shall not disclose any infonnation expressly designated in
         writing as confidential by USAGM to any third party not authorized by USAGM to
         receive it. USAGM shall provide to the Non-Federal Entity a copy of the written
         standards and procedures used by USAGM in designatinginformation as confidential.
         The Non-FederalEntity shall require each Non-FederalEntity employee and contractor
         with access to USAOM-designatedconfidential information to enter into a written
         undertakingof confidentialityconsistent with this paragraph. The Non-Federal Entity
         further agrees to take all steps reasonablynecessaryto protect the confidentialityof the
         confidential information and to prevent the confidential infonnation from falling into
         the public domain or into the possession of unauthorized persons. The Non-Federal
         Entity shall have no obligation of confidentiality with respect to information that (A)
         was known to the Non-Federal Entity prior to receiving any of the confidential
         information from USAGM, (B) has become publicly known through no wrongful act
         of the Non-Federal Entity, or (C) was received by the Non-Federal Entity from a third
         party without restriction as to the use and disclosure of the infonnation.

      6. The Non-Federal Entity shall participate in activities of the International Broadcasting
         Bureau (IBB) Coordinating Committee in accordance with the International
         BroadcastingAct.

Article V - MUTUAL ASSISTANCETO PROMOTE UNITED STATES INTERNATlONAL
BROADCASTING

a.    In the spirit of cooperation among USAGM-sponsoredentities and in order to promote the
      efficient use of Grant Funds and Agency resources, USAOM and the Non-Federal Entity
      will use their reasonable best efforts to render assistance to each other to promote the
      interests ofUSIB and the implementationofUSAGM's strategy.

b.    Upon USAGM's request, the Non-Federal Entity shall make reasonable efforts to provide
      or facilitate provision of administrativeor other services or resources to USAGM or other
      USAGM-sponsorcd broadcasLing entities in order to promote implementation of
      USAGM's strategy. Grant Funds shall be available for in-kind services to the USAGM or
      other USAGM-sponsored cntitjes where cost effective and consistent with the USAGM
      strategic plan as determined by USAGM. USAGM shall not be required to reimburse the
      Non-Federal Entity for Grant Funds used to provide such in-kind services nor otherwise to
      supplement the Grant Funds provided hereunder. USAGM will endeavor to make such

                                                                                      SjPage
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 7 of 27




      requests in a manner that does not interfere with the Non-Federal Entity's ability to
      discharge its responsibilities under this Agreement and, where necessary to achieve the
      request, to provide resources to assist the Non-Federal Entity in fulfilling such requests.
      The Non-Federal Entity shall notify USAGM of any expendituresit makes on provision of
      in-kindservices to USAGM and other USAGM-sponsoredentities.

c.    All assistance contemplatedunder this Article V shall be rendered in a manner consistent
      with applicable law and regulations.

Article VI - ADMINISTRATIONOFTHE GRANT

a.    Developmentand Review of the Approved Financial Plan

      1. Definition. As used in this Agreement, the tenn "Approved Financial Plan" shall
         mean (i) the financial plan for use of the Grant Funds that is approved by USAGM in
         accordancewith the proceduresset forth in this ArticJeVJ;(ii) any modificationto such
         plan that is approved by USAGM during the term of this Agreement; and (iii) any
         proposal or modificationof such proposal during a ContinuingResolutionas referenced
         in Article VI (a) (5) below.

      2. FinancialPlan Required. Unless otherwise determinedby USAGM, within 30 calendar
         days (or, if the same is on a U.S. federal holiday, the first business day occurring
         thereafter)of entering into this Agreement(or, as the case may be, any amendmentto
         this Agreement which alters the amount or purpose of Grant Funds available),the Non-
         Federal Entity shall submit to USAGM a proposed detailed financial plan consistent
         with the strategy. purposes, and languageservices approved by USAGM and covering
         the full amount of the Grant

      3. FinancialPlan Detail. The Non-Federal Entity's proposedfinancialplan shall delineate
         the Non-Federal Entity's anticipated monthly expenditures for each budget line item,
         anticipated monthly expenditures for each office and language service, end any
         additional detail required by USAGM. Budget line items will be defined by the
         USAGM in order to ensure uniformity.

      4. Approval of the Proposed Financial Plan. USAGM shall transmit any disapproval of
         the proposed financial plan within 30 days of its receipt from the Non-Federal Entity.
         If USAGM has not notified the Non-Federal Entity of its disapproval within 30 days
         of receiving the plan, the plan shall be deemed approved.

      5. Financial Plan during a Partial Year ContinuingResolution (CR). If appropriationsfor
         the full year amount of the Grant Funds are not available to USAGM at the time that
         the Non-Federal Entity enters into this Agreement, the Non-Federal Entity shall
         provide, with each request for funding, an explanationof funding requirements for the
         period covered by the funding request and two subsequent months. Unless otherwise
         detennined by law or approved by USAGM, such requirements shall include only the
         minimum amounts of Grant Funds reasonably necessary to sustain current operations

                                                                                      61P a gc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 8 of 27




         under the partial-year ContinuingResolution. No later than 30 days after enactmentof
         an appropriation covering the fiscal year, the Non-Federal Entity shall submit a
         proposed detailed financial plan for approval in accordance with paragraphs one (I)
         through four (4) of this subsection. The Non-Federal Entity shall operate at a rate of
         obligation under its CR financial plan until USAGM approval in accordance with this
         paragraph.

b.    USAGM will provide the Grant Funds to Non-Federal Entity by the U.S. Treasury
      elet:tronic funds transfers through the Automated Clearing House System. USAGM will
      make disbursements in monthly increments or on such other basis as may be consistent
      with the Approved Financial Plan.

c.    Reporting and Review of Use of Grant Funds

      1. Monthly Reports. Unless otherwise approved by USAGM, twenty (20) days after the
         end of each month. except followingthe final month of the fiscal year, when this period
         shall be 30 days, the Non-Federal Entity shall provide to USAGM a report (Monthly
         Reportsshall include a Federal FinancialReport(SF-425) and Statementof Obligations
         and Disbursements(SOD)), for such month, of obligations and cash disbursements in
         U.S. dollars with the level of detail described in Article VI(a)(3), together with such
         additional information as USAGM may request from time to time. As requested by
         USAGM, the Non-Federal Entity shall justify in detail its use of Grant Funds against
         items defined in the Approved Financial Plan.

      2. Other Reviews. The Non-Federal Entity shall prepare and submit to USAGM such
         other reviews and reports on expendiruresand obligations as USAGM may request on
         a scheduleto be provided periodicallyby USAGM.

      3. Report on Vacancies. Not later than the 21 days after the end of each fiscal quarter,
         the Non-Federal Entity shall submit a report to USAGM listing personnel vacanciesas
         of the end of the quarter. This report should be organized by division and include the
         PositionTitle, Grade Level, Annual Salary, Date Vacant and ExpectedHire Date. The
         provision of such report to USAGM is solely to facilitate USAGM's budget planning
         and reporting to Congress and does not imply that the Non-Federal Entity is required
         to seek USAGM approval to fill personnel vacancies.

      4. Report on Equipment and Equipment Disposition. In accordance with the Uniform
         Administrative Requirements, Cost Principles, and Audit Requirements for federal
         Award, 2 CFR §200, the Non-Federal Entity shall submit annually to USAGM an
         inventory of all equipment. Requests for disposition instructions concerning property
         purchased with Grant Funds with an estimated fair market value (at the time of such
         disposition)of U.S. $5,000 or more must be submittedto USAGM 120days in advance
         of the proposed disposition. If USAGM has not notified the Non-Federal Entity that
         the disposition is disapproved,the disposition will be deemed approved.

d.    The Non-Federal Entity shall maintainat its principaloffices full and completerecords and

                                                                                     71Pagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 9 of 27




      books of account, in accordance with generally accepted accounting principles, covering
      the financial details applicable to the Grant. The Non-Federal Entity shall maintain
      separate accountability for funds provided under this Agreement. The Non-Federal Entity
      shall expend these funds only on the operating costs authorized by this Agreement unless
      it receives prior written approval ofUSAGM to do otherwise.

e.    In accordancewith 2 CFR §200.308,the Non-Federal Entity is required to report deviations
      from the Approved Financial Plan to USAGM. The Non-Federal Entity shall make
      reasonableefforts to provideprior notice of anticipated deviations. The Non-FederalEntity
      may not transfer Grant Funds among direct costs if the cumulativeamount of such transfers
      exceeds,or is expected to exceed, 10percent of the total budget in the Approved Financial
      Plan unless otherwise approved by USAGM .

f.    Unless otherwise approved by USAGM, the Non-FederalEntity shall provide five (5) days
      advance notification of any new contracts exceeding U.S. $350,000 and any new leases
      exceeding U.S. $200,000.

g.    Return of Funds

      I. The Non-Federal Entity shall return to USAGM at the conclusion of the fiscal year any
         portion of the Grant Funds that are not required for a legally binding transaction or
         designated by the Non-Federal Entity for a purpose and in an amount consistent with
         the Approved Financial Plan.

      2. Any and all interest earned on Grant Fundsprovided to the Non-Federal Entity pursuant
         to this Agreement shall be returned to USAGM on an annual basis in accordance with
         the requirements of2 CFR §200.305.

      3. Expenditures by the Non-Federal Entity that are not consistent with the Approved
         Financial Plan or otherwise permittedby this Agreementshall be recovered by the Nao-
         Federal Entity and promptly refunded to USAGM.

Article VU- REGULATORY COMPLIANCE

a.    The Parties acknowledge and agree that the Parties are subject to all Federal rules and
      regulations pertaining to federal grants, including the following: 22 U.S.C. §§ 620 I et fil;9.,
      31 U.S.C. §§ 7502 and 1352, 41 U.S.C. § 702, the Federal Grant and Cooperative
      Agreement Act and implementingregulations, and 2 CFR §200.

b.    AlJowabilityof costs incurred under this Agreement will be determined in accordancewith
      2 CFR §200, pursuant to certain clarificationsspecified in AttachmentC and subject to any
      exceptions granted by authorizationor appropriation laws.

c.    The Non-Federal Entity shall comply with the covenants and other contracting provisions
      set forth in Attachment D.



                                                                                          8jPagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 10 of 27




d.    The Non-Federal Entity shaU comply with grant limitations in the International
      BroadcastingAct and/or any applicable appropriations statute that are expressly applicable
      to the Non-Federal Entity, including without limitation, those set forth in AttachmentE.

e.    The Non-Federal Entity shall deliver all required cenifications identified in AttachmentF
      upon execution of this Grant Agreement.

f.    No Grant Funds may be used for the following purposes:

       1. to pay any salary or other compensation,or enter into any contract providing for the
          payment of salary or compensationin excess of the rates established for comparable
          positions under Title 5 of the United States Code, or the foreign relations laws of the
          United States.

      2. to pay first-classtravel for any employee of the Non-Federal Entity, or the relative of
         any employee.

g.    The Non-Federal Entity shall comply with all applicable U.S. laws and regulations,
      including,without limitation, the copyright laws of the United States.

h.    When engagingoutside the United States in activities that require the use of Grant Funds,
      the Non-Federal Entity shall exercise due diligence to ascertain the local laws and
      regulations,and other relevant local circumstances,applicableto the Non-Federal Entity's
      activities in the relevant country(ies)where such activitiesshall be undertaken. In the event
      that the Non-Federal Entity or any of its employees or contractors becomes subject to any
      fine, imprisonmcnt,j udgment, tax, or other penalty (whether civil, administrative,criminal,
      or otherwise)in any country as a result of the activities undertakenwith the use of the Grant
      Funds, the Non-Federal Entity shall notify USAGM in writing of the same as soon as
      practicable (but, in no case later than 30 days followingany such event) and shall provide
      such infonnation as USAGM may request regardingthe circumstancesof any such penalty.

1.    Consistent with 2 CFR §200.113, applicants and recipients must disclose, in a timely
      manner, in writing to the Office of Inspector General (OIG) for the Deportment of State
      and the U.S. Agency for Global Media, with a copy to the cognizant Grants Officer, all
      violations of Federal criminal law involving fraud, bribery, or illegal gratuities potentially
      effecting the Federal award. Sub-recipientsmust disclose, in a timely manner, in writing
      to the 010 and to the prime recipient(pass-throughentity) all violationsof Federalcriminal
      law involving fraud, bribery, or illegal gratuities potentially affecting the Federa.l award.
      Failure to make required disclosures can result in any of the remedies described in
      §200.338. Remedies for noncompliance,including suspension or debannent. Disclosures
      must be sent to: U.S. Department of State Office of Inspector General, P.O. Box 9778,
      Arlington, VA 22219. Website: https://oig.state.gov/hotline Phone: J-800- 409-9926 or
      202-647~3320




                                                                                        9jPagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 11 of 27




Article Vlll - LlMlTATIONS OF USAGMOVERSIGHT

a.    The Non•Federal Entity is a private, nonprofit corporation, and nothing in this Agreement
      may be construed to make the Non-FederalEntity a Federal agency or instrumentality.

b.    USAGM's oversight and supervision of the Grant Funds are subject to limitations in
      applicable law.

c.    USAGM acknowledges and affinns the safeguards contained in the United States
      International Broadcasting Act of 1994(as amended) meant to preserve the journalistic
      independenceand integrity of USAGM programming. To that end, no U.S. Government
      official- including individual Governors, the CEO, the Secretary of State, and the
      InspectorGeneral- may attempt to influencethe content or editorial choices of one of the
      broadcasting entities in a maMer that is not consistent with the highest standards of
      professional broadcastjournalism or take any other action that may tend to undermine the
      journalistic credibility or independenceof USAGM or its broadcasters. In the event that
      the Non•Federal Entity reasonably believes that a breach of this Article VUI(b) has
      occurred, then the Non-Federal Entity shall report the breach to the Chairperson of the
      USAGM.

Article IX - FUNDRAISING

The Non•Federal Entity may not engage in fundraising from other sources except in accordance
with the principles of fundraising to be agreed by USAGM ond the Non•Federal Entity. The Non-
Federal Entity is prohibited from using any Federal funds to finance its fundraising efforts.

Article X- PERSONNEL
                   SECURITY
                          POLICY

a.     USAGM will perform security background investigations and provide appropriate
       clearance for the persons holding the positions listed in the letter to be provided by
       USAGM to the Non-Federal Entity followingthe signing of this Agreement. These security
       background investigationsand clearancesshall be performed at no cost to the Non-Federal
       Entity.

b.     With regard to those of the Non-Federal Entity's employees and contractors who are not
       identified in the Jetterto be provided pursuant to Article X (a), but who are detennined by
       the Non-Federal Entity and USAGM to require background investigations and/or
       clearances, the Non-Federal Entity and USAGM shall establish an agreed upon protocol
       ("Protocol"), which shall be reduced to writing and confirmed in a letter agreement
       following the signing of this Agreement. The Protocol shall cover (i) the categories of
       persons for whom such investigationsand/or clearancesare required, (ii) the identity of the
       entity or entities that will perfonn the investigations and/or clearances and, where
       necessary, (iii) who shall cover the costs associated with such investigations and/or
       clearances.



                                                                                      lOIPag.c
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 12 of 27




Article XI - IT NETWORK SECURITYPOLICY

Any material breach of the Non-Federal Entity's IT network security policies, or any incident that
materially affects the integrity or operations of the Non-FederalEntity's IT network system, shall
be reported to USAGM within twenty-four(24) hours of detection. These violationsshall include,
but are not limited to, the following:

       1. Unauthorized access to any of the social media or web site content management
          systems used by the Non-Federal Entity.

       2. Disruptionor denial of service for production or distribution systems.

       3. Unauthorized modificationor removalof the Non-Federal Entity data.

Article XII- AUDITSANDINSPECTIONS

a.     All records required to be kept in order to comply with the terms and conditions of this
       Agreement, including bid solicitations, evidence of shipment for commodities and
       procurement and service contracts, shall be maintained by the Non-Federal Entity for a
       period of three (3) years from the date of the submissionof the flnal expenditurereport, in
       a manner that will pennit verification of the Non-Federal Entity's compliance with its
       representations.warranties, and obligations contained in this Agreement. If any litigation,
       claim or audit is started before the expir.ttion of the 3-year period, the records shall be
       retained until such litigation, claim or audit has been resolved.

b.     The Non-Federal Entity acknowledgesthe audit requirementsset forth in accordancewith
       2 CFR §200 Subpart F.

c.     Operations of the Non-Federal Entity, as related to use of the Grant Funds, may be audited
       by the Government Accountability Office in accordance with such principles and
       procedures and under such rules and regulations as may be prescribed by the Comptroller
       General of the United States. Any such audit shall be conducted at the place or places
       where accountsof the Non-Federal Entity are normally kept.

d.     Representativesof the Government AccountabilityOffice shall have access to all books,
       accounts, records, reports, files, papers, and property belonging to or in use by the Non-
       Federal Entity, pertaining to such financialtransactionsand necessary to facilitate an audit.
       Such representatives shall be afforded full facilities for verifying transactions with any
       assets held by depositories, fiscal agents, and custodians. All such books, accounts,
       records, reports files, papers, and property of the Non-Federal Entity, shall remain in the
       possession and custody of the Non-Federal Entity.

e.      The Inspector General of the United States Department of State is authorized to exercise
        the authoritiesof the InspectorGeneral Act of 1978with respect to the Non-Federal Entity.

f.      USAGM shall conduct an annual review to measurethe Non-Federal Entity's performance
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 13 of 27




       in achieving the purposes of this Agreementand complioncc with its terms. Such reviews
       shall be conducted at reasonable times and upon reasonable notice to the Non-Federal
       Entity.

g.     To ensure continuous und cooperative planning andoperations hereunder, the Non-Federal
       Entily shall permit USAGM or its authorized repnmmlatives, including the Inspector
       General, to visit the Non-Federal Entity's facilities and to inspect the facilities, activities,
       and work pertinent lo the grant, both in the United States and abroad, and to interview
       personnel engaged in the performance of the grant to lhe extent deemed necessary by
       USAGM. USAGM, however, shall not exercise any prepublicationreview of the substance
       of any broadcast or print publication of the Non-Federal Entity.

Article Xlll - FAl LURE TO COMPLY WlTH THE TERMS OF THE GRANT

In the event that the Non-Federal Entity fails to comply wilh any material term of this Grant, then,
upon the decision of lhe USAGM Board of Governors, USAGM shnll have the right to suspend or
terminate the Non-Federal Entity's use of the Grant Funds by providing written notice to the Non-
Federal Entity. USAGM shull provide advance notice of S\lspension or termination, except in
urgent or compelling circumstances, as determined by USAGM in its sole discretion, after which
the Non-Federal Entity will have ten ( I0} business days to bring itself in compliance with this
Agreement.

ln the event USAGM suspends or terminates the Non-F~deral Entity's use of Grant Funds, the
Non-Federal Entity shaJI forthwith return any portion of the Grant Funds in its possession or
control lo USAGM. Any such termination or suspension shall be without further oblignlton by
USAGM or the United States.

Article XIV - POINTS OF CONTACT

for USAGM, the following person, or anyone otherwise designated by the Chief Executive
Officer, shall be deemed to be the points of contact for the Non-Federal Entity with respect lo the
provisions of this Agreement:


                       Grant Turner
                       Chief Financial Officer
                       Tel: (202) 203-4845
                       Email: gturncr@USAGM.~ov

For the Non-Federal Entity, the following persons, or anyone otherwise designated by either of
them, shall be deemed to be the points of contact for the Non-Federal Entity with respect to the
provisions of this Agreement:




                                                                                           l2 1 f► al! C
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 14 of 27


                                                                         BBG
                                                             . 2018
                                                                  OCT
                                                                    30 PH2: 28
                      Kelley Sullivan
                      Vice President for Finance and Administration      QCFQ
                      Tel: (703) 852-9270
                      Email:ksull_i_van
                                      @alhurrll&Qll


ArticleXV -   AMENDMENTS

The terms of this Agreement may be amended by mutual written consent between USAGM and
the Non-Federal Entity.


TNWITNESS WHEREOF, the parties hereto have executed this Agreementon the day and year
specified below:




MIDDLE EAST BROADCASTING                           U.S. AGENCY FOR GLOBAL MEDIA
NETWORKS, INC.  ~



BY   7'§_/4 £fl
Alberto M. Fernandez                               John F. Lansing
President                                          CEO & Director



DATE.....:.lO
       .....L.,
          ~~ '( ~__                                DATE___,
                                                         /,-.w.d
                                                             .........
                                                                 i :-.
                                                                   .     ,~1__ _
                                                                   9.......




                                                                                131P a gc:
Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 15 of 27




                                     ATTACHMENTA

               NON-DELEGABLEUSAGMAUTHORITIES
l. To  supervise all broadcastingactivitiesconductedpursuant to International
   BroadcastingAct, the Radio Broadcastingto Cuba Act and the Television
   Broadcastingto Cuba Act.
2. To review and evaluate the mission and operationof, and to assess the quality,
   effectiveness,and professionalintegrityof, all such activities within the context
   of the broad forei~nnolicv obiectivesof the United States.
3. To ensure that United States InternationalBroadcasting(USIB) is conducted in
   accordancewith the broadcastingstandardsand nrinciolesset forth in the Act:
    Broidcasting Standards                   BroadcastingPrin£i~les
    USIB shall -                             usmshall include-
     be consistent with the broad foreignpolicy   news which is consistentlyreliable and
     objectivesand the international              authoritative,accurate;
     telecommunicationspoliciesnnd treatiesof the
     UnitedStates;                                a balanel:dand comprehensiveprojectionof
                                                  UnitedStates thoughtand institutions,
     not duplicatethe activitiesof privateUS      reflectingthe diversityof United
     broadcastersor governmentsupported           Stales culture and society~
     broadcastingentities of other democratic
     nations;                                     clearand effectivepresentationoflhe policies
                                                  of the UnitedStates Governmentand
     be conductedin accordancewith the highest    responsiblediscussionand opinion
     standardsof broadcastjournalism;             on those policies,includingeditorials,
                                                  broadcastby the Voice of America,which
                                                  presentthe views of the United States
     be based on reliable informationabout its
                                                  Government;
     polentialaudience;
                                                    the capabilityto providea surge capacityto
     be designedto effectivelyreach a significant   supportUnited States foreignpolicy
     audience;                                      objectivesduringcrises abroad;


     promoterespect for humanrights, including      programmingto meet needs which remain
     freedomofreligion.                             unservedby lhc totalityof media voices
                                                    availableto the people of certain
                                                    notioni1;

                                                    informationabout developmentsin each
                                                    significantregionof the world;

                                                    o varietyof opinionsand voices from within
                                                    particularnationsand regionspreventedby
                                                    censorshipor repressionfrom speaking to
                                                    their fellowcountrymen;

                                                    reliable researchcapacityto meet the criteria
                                                    under this section;

                                                    adequatetransmitterand relay capacilyto
                                                    suooortUS[B activities;and traininoand

                                                                                              141Pagc
Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 16 of 27




                                           technicalsupportfor ind1:pcndcnt
                                                                          indigenous
                                           mediathroughgovernmentagenciesor
                                           private UnitedStates entities.

4. To review,evaluate,and determine,at leastannually,afterconsultationwith the
   Secretarvof State. the additionor deletionof lamruageservices.

5. To make and supervisegrants for broadcastingand relatedactivities.

6. To allocatefunds appropriatedfor internationalbroadcastingactivitiesamongthe
   various elementsof the InternationalBroadcastingBureauand Non-Federal
   Entities.

7. To submit an annualreport to the Presidentand the Congress.


8. To appointsuch staff personnelfor the Board as the Board may determine
   necessaryto carry out its functions.




                                                                                ISIP age
    Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 17 of 27




                                     ATf ACHMENTB

The USAGM Board of Governors (Board) on June 3, 2011, adopted the following "rules of the
road.. governing Board operations and procedures and the interactions among the elements of
United States International Broadcasting (USIB), namely (i) the Board; (ii) the International
BroadcastingBureau (IBB), Voice of America (VOA), and Office of Cuba Broadcasting(OCB);
and (iii) USAGM's private Non-Federal Entities Radio Free Europe/Radio Liberty {RFE/RL),
Radio Free Asia (RFA), and Middle East BroadcastingNetworks (MBN) {collectively, "Non-
Federal Entities").

The Board affirmed the followinggeneral principlesof USAGM governance:

   •   To fulfill its statutory mission, the Board requires the elements of USIB to cooperate in
       workingtoward goals establishedby the Board, and implementedby the IBB, in a spirit of
       collegiality, transparency, mutual respect, and good communication with peers and
       colleagues.

   • The Board will endeavor to focusits attentionon issues of strategic importanceas required
     for the Board to exercise the non-delegableauthorities of the Board in the United States
     InternationalBroadcastingAct of 1994 (as amended).

   •   The Board will rely on the IBB to assist the Board in carrying out the Board's
       responsibilitiesfor decisions and oversight of U.S. international broadcasting. The Board
       will delegate authority to the CEO to oversee the day-to-day management of the federal
       agency and to identify, evaluate, and resolve strategic trade-offs and conflicts among the
       broadcasting entities, consistent with the Board's strategic guidelines and subject to the
       Board's continued oversight.The Board will require the federal and non-federal elements
       of usrato cooperate with and assist the CEO in fulfilling these duties.

   •   In recognitionof the collectivedecision-makingauthority of the Governors and their desire
       to leveragetheir collective talents to promote and enhance USIB, the Governors will work
       to avoid the creation of ..fiefdoms" in respect of the individual elements of USIB or
       particular functions or authoritiesof the Board.

    • The Boardwill require the managementof the respective,federal and non-federal elements
      of USIB to faithfully implement and operationalize the Board's decisions, including
      revised management structures intended to improve the overall efficiency of USIB, and to
      cooperate fully with the Committees, the CEO. and other senior USAGM officials or
      reporting mechanisms on which the Board relies to inform its deliberations and decision-
      making.




                                                                                     161Pagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 18 of 27




                                      ATIACHMENT C

Allowabilityof costs incurred under this Agreement will be detennined in accordance with 2 CFR
§200 Subpart E wilh the following clarifications:

a.     All operating costs are detennined to be direct costs. (See 2 CFR §200.413)

b.     The following expenses, insofar as they are reasonableand necessaryto furtherthe purpose
       of the grant, are authorized.(Relevantparagraphsof2 CFR §200,are noted in parentheses.)

       I. Official representation expenses necessary to further the mission of Non-Federal
          Entity, are not to exceed the amount in the Approved Financial Plan unless otheiwise
          authorized by USAGM. (See Departmentof State Standardized Regulations(DSSR},
          Section 300 RepresentationAllowances- - 330 Prohibitions)

       2. Capital expenditures for general purpose equipment (See 2 CFR §200.439)

       3. Overtime, extra-pay shift, and multi-shift premiums.(See 2 CFR §200.430)

       4. Participant support costs (See 2 CFR §200.456)

       5. Costs of legal, accounting, and consulting services, and related costs, incurred in
          connection with organization and reorganization. (See 2 CFR §200.435; §200.455 &
          §200.462)

       6. Publicinfonnation service costs.(See 2 CFR §200.421)

       7. Publication and printing costs. (See 2 CFR §200.461)

       8. Foreign travel costs as specified in the Approved Financial Plan. (See 2 CFR §200.474)

       9. The cost of advertising the availabilityof publications, recordings, or services of the Non-
          Federal Entity, subject to limitationsin applicable law or regulation.




                                                                                      171Pagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 19 of 27




                                    ATTACHMENT D


1.    COVENANTAGAINSTCONTINGENTFEES

      The Non-Federal Entity warrants that no person or selling agency has been employedor
      retained to solicit or secure this Agreement upon an agreement or understandingfor a
      commission, percentage, brokerage, or contingent fee, excepting bona fide employees,
      bona fide establishedcommercialor sellingagencies maintainedby Non-FederalEntity for
      the purpose of securing business. For breach or violation of this warranty,USAGM shall
      have the right to annul this Agreementwithout liability or in its discretion to deduct from
      the Agreement price or consideration, or otherwise recover, the full amount of such
      commission,percentage,brokerageor contingentfee.

2.    EQUAL OPPORTUNITY

      During the performance of this Agreement,the Non-Federal Entity agrees that it will not
      discriminate against an employee or applicant for employment because of race, creed,
      color, sex, national origin, age, or handicap in accordance with alt pertinent Federal laws
      and regulations prohibiting discriminationin employment including, but not limited to,
      Title VII of the Civil Rights Act of 1964, as amended; 42 U.S.C. 2000e, ~;          section
      504 of the RehabilitationAct of 1973,as amended;29 U.S.C. 794; the Age Discrimination
      EmploymentAct of 197S,as amended; and 42 U.S.C. 6101, et seq. The provisionsof this
      paragraph shall apply to employmentactions including. but not limited to, employment.
      upgrading, demotion or transfer, recruitment or recruitment advertising, layoff or
      termination, rates of pay or other forms of compensation, and selection for training,
      including apprenticeship. The Non-Federal Entity shall continue to include in all
      solicitations or advertisements for employees placed by or on behalf of the Non-Federal
      Entity language stating that "Non-Federal Entity is an equal opportunity employer
      committed to work force diversity."

3.    AIR TRAVEL

      The Non-Federal Entity agrees that all travel paid for with the Grant Funds will comply
      with the "Fly America Act" (49 U.S.C. § 40118).


4.    CONVICT LABOR

      ln connectionwith the performanceof work under this grant, the Non-FederalEntity agrees
      not to employ any person undergoingsentence of imprisonmentexcept as provided by 18
      U.S.C. 3622 and Executive Order No. 11755,December29, 1973,as amended.

5.    THE NON-FEDERALENTITYSHALLCOMPLYWITH:

      a.     Title VI of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000d et~         .•

                                                                                     181Pagc
Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 20 of 27




       which prohibits discrimination on the basis of race, color, or national origin in
       programs and activities receiving Federal financial assistance.

  b.   Section 504 of the RehabilitationAct of 1973,as amended, 29 U.S.C. 794, which
       prohibits discrimination on the basis of handicap in programs and activities
       receiving Federalfinancialassistance.

  c.   The Age DiscriminationAct of 1975, as amended, 42 U.S.C. 6101 !ll~ -. which
       prohibits discrimination on the basis of age in programs or activities receiving
       Federal financialassistance.




                                                                            191P a g c
Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 21 of 27




                        ATTACHMENTE

 GRANTLIMITATIONS- MIDDLEEASTBROADCASTINGNETWORKS,INC.

                         Not Applicable.




                                                          20 IP a g c
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 22 of 27




                                      ATTACHMENTF

I.     CERTIFICATIONREGARDINGLOBBYING

       The Non-FederalEntity shall sign the Certification(AttachmentG} ConcerningLobbying
       Activities that it will comply with 31 U.S.C. § 1352concerning the use of appropriated
       funds for lobbying activities. If no appropriatedfunds have been paid or will be paid for
       lobby activities,the Non-FederalEntity shall submit Standard Fonn LLL, "Disclosureof
       LobbyingActivities."

2.     CERTIFICATIONREGARDINGDRUG-FREEWORKPLACEREQUIREMENTS

       The Non-FederalEntity shall sign the Certification{AttachmentH) Regarding Drug Free
       Workplace Requirements: Drug-Free Workplace Act of 1988 that it will provide a
       drug-free workplace in accordance with the Drug-FreeWorkplace Act of 1988,22 CFR
       513, SubpartF.

3.     FEDERAL DEBT STATUS

       Under 0MB Circular No. A-129, the Non-Federal Entity must certify that it is not
       delinquent on payment of any Federal debt. The Non-Federal Entity shall sign the
       Certification(AttachmentI) RegardingFederal Debt Status.

4.     DEBARMENT AND SUSPENSION

       Executive Order 12549 of February 18, 1986, as clarified by Executive Order 12689of
       August 15, 1989, requires uniform Federal rules on non-procurement debannent and
       suspension from certain transactions with the Government. The May 26, 1988 Federal
       Register (53 Fed. Reg. 19161)contains these rules, which, among other things, require
       signature by Non-Federal Entities of the Certification (Attachment J) Regarding
       Debarmentand Suspension.

5.     STANDARDSOF ETHICALCONDUCT

       The Non-Federal Entity will publish written policy guidelines, as approved by USAGM,
       on conflictofinterest and avoidancethereof. These guidelineswill reflect federallaws and
       must cover financial interest, gifts, gratuities and favors, nepotism, political activity and
       foreign affiliations,outsideemployment,and use of companyassets. These rules must also
       indicate how outside activities, relationships,and financial interests are reviewed by the
       responsibleNon-FederalEntity official(s). The Non-Federal Entity will ensure that each
       employee is given a copy of the policy and notified that, as a condition of employment
       under the grant, the employee must abide by the terms of the policy.




                                                                                       21 IPage
    Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 23 of 27


                                                                           BBG
                                                                  2018 30 PM2: 29
                                                                     OCT
                                      ATTACHMENTG


                         CertificationConcerningLobbyingActivities        OCF0
The undersignedcertifies, to the best of his or her knowledgeand belief that:

   ( 1) No federal funds have been paid or willbe paid, by or on behalfof the undersigned,to any
        person influencing or attempting to influence an officer or employee of any agency, a
        memberof Congress,an officer or employeeof Congress,or an employeeof a memberof
        Congress in connection with the awarding of any Federal contract, the making of any
        Federal grant, the making of any Federal loan, the entering into of any cooperative
        agreement,and the extension,continuation,renewal, amendmentor modificationof any
        Federalcontract,grant, loan or cooperativeagreement.
   (2) No registrant under the LobbyingDisclosureAct of 1995 has made lobbyingcontactson
        behalf of lhe undersignedwith respectto this grant.
   (3) The undersignedshall require that the language of this certification be included in the
        award documents for all sub-awardsat all tiers (including subcontracts,sub-grantsand
        contractsunder grants, loans and cooperativeagreements)and that all subrecipientsshall
        certify and disclose accordingly.

This certification is a material representationof fact upon which reliance was made when this
contractwas made or entered into. Submissionof this certificationis a prerequisitefor makingor ·
enteringinto this transactionimposedby section 1352,title 31, U.S. Code. Any person who fails
to file the requiredcertificationshall be subjectto a civil penalty of not less than $10,000and not
more than $100,000 for each failure.




                                                                      ·lO,~.,l1P
                                                                          '- • l•'-'
                                                                   Date




                                                                                       221Pagc
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 24 of 27


                                                                              BBG
                                           ATTACHMENT H
                                                                      2018 30 PM2: 29
                                                                         OCT

                     Certificati
                              onRegardjng DrugFreeWorkpla"       ReguiremenO     Cf Q
                                    Drug-FreeWorkplace Act of 1988


The Non-Federal Entity certifies that it will provide a drug-free workplace by (a) publishing a
statement notifying employees that the unlawful manufacture, distribution dispensation,
possession or use of a controlled substance is prohibited in the Non-Federal Entity's workplace
and specifying that action that will be taken against employees for violation of such prohibitions;
(b) establishing a drug-free awarenessprogram to inform employeesabout (1) the dangersof drug
abuse in the workplace, (2) the Non-FederalEntity's policy of maintaining a drug-freeworkplace.
(3) any available drug counseling, rehabilitation,and employee assistance programs, and (4) the
penalties that may be imposed on employeesfor drug abuse violations (c) making it a requirement
that each employeeto be engaged in the perfonnance of the grant be given a copy of the statement
required by paragraph (c), (d) notifying the employee in the statement required by paragraph (a)
that, as a conditionof employmentunder the grant, the employeewill (I) abide by the terms of the
statement and (2) notify the employer of any criminal drug statute conviction for a violation
occurring in the workplace not later than five days after such conviction; (e) notifyingthe agency
within ten days after receiving notice under subparagraph (d) (2) from an employee or otherwise
receiving actual notice of such conviction; (t) taking one of the following actions with respect to
any employee who is so convicted: ()) taking appropriate personnel action against such an
employee, up to and including tennination, or (2) requiring such an employee to participate
satisfactorily in a drug abuse assistance or rehabilitationprogram approved for such purposes by
a Federal, State, or local health, law enforcement,or other appropriate agency; and (g) making a
good faith effort to continue to maintain a drug-free workplace through implementation of
paragraphs (a), (b). (c), (d), (e), and (f).



Middle East Broadcastin Networks, Inc.



l::1.1::..dez



                                                                                      23 JP age
    Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 25 of 27


                                                                                 BBG
                                                                              30 PH2: 29
                                                                        20!8OCT
                                       ATTACHMENTI


                           Certificatjon RegardjngFederal Debt Status          OCFO
                                     (QMBCircularA-129)


The Non-FederalEntity certifies to the best of its knowledgeand belief that it is not delinquent
in the repayment of any federal debt.


Middle EastBroadcasf      Networks, Inc.



U.mandez                                                           '°'""'
                                                                   Date




                                                                                     24 IP age
     Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 26 of 27


                                                                               BBG
                                                                      2018 30 PH2: 29
                                                                         OCT
                                      A'ITACHMENTJ


                       CertificationRegardingDebarmentandSuspensjon
                                                                              OCFO

The Non-FederalEntity certifiesto the tx.-stof its knowledgeand belief that its principals: (a) are
not presently debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excided form covered transactionsby any Federal departmentor agency; {b) have not, within a
three year period preceding this grant. been convictedof or had a civiljudgment rendered against
them for commissionof fraud or a criminal offense in connectionwith obtaining, attemptingto
obtain, or performing a public (Federal, state or local) transaction or contract under a public
transaction;violationof Federal or state anti-truststatutes;or commissionof embezzlement,theft,
forgery,bribery, falsificationor destructionof records,makingfalse statem~ntsor receivingstolen
property; (c) are not presently indicted or otherwise criminally or civilly charged by a
governmentalentity (Federal, state or local) with any of the offensesenumerated in paragraph{b)
of this certification;and (d) have not within a three-yearperiod preceding this grant had one or
more public transactions(Federal,state or local) tenninated for cause of default.




                                                                      ...,.,
                                                                    Date




                                                                                      25 IP a g c
                                       Case 1:20-cv-01710-BAH Document 4-7 Filed 06/25/20 Page 27 of 27
                                                                 MBN FY2019
                                                                                    Monthly Pinn




                                                             OCT          NOV           DEC         JAN   FEB   MAR APR          MAY JUN                 JUL        AUG    SEP    FYl9 Plan

Salaries & DenditJ
                                                            4,186,165     ),736,576     3,875.568                                                                                   11,798,309
    Salaries
    Denelits                                                  993.888       868.287     1.052.210                                                                                    2.914.385
TOT AL. Sah1rics & Dcnelits                                 5,180.053     4.604.863     4.927178     -     -                .       .         -                 -    .       .      14.712.694
General O(!cratln2 Ex(!tnstt
                                                              359,432        44,650       44,650                                                                                      448,732
  Pen Svc Contractors/Consultanl5
  Ntws and Video Con&cnt                                           .            .             -                                                                                           .
                                                                51,800       21,566       21,407                                                                                        94,773
  Licenses/Legal
                                                               280,000      116,000      100,000                                                                                       496,000
  Program Acquisition
  Producllon Support
  Technical Support & Translation
                                                               513,640
                                                               539,704
                                                                            619,873
                                                                             88,107
                                                                                         506,540
                                                                                          88,107
                                                                                                                        I
                                                                                                                                                                                     1,640,053 \
                                                                                                                                                                                       715,918
                                                                                                                                                                                                 0
                                                                36,525       60,525       64,025                                                                                       161,075
  Travel
  Advertising and Outside Promoclons                           180,000          .             -                                                                                        180,000
                                                             1,024,727        2,450        23,479                                                                                    1,050,656
  Rent, Utilities
                                                               345,856      217,843       106,800                                                                                      670,499
  Equipment
                                                               761.263       6).123        94.214                                                                                      918,600
  Administraclon
TOTAL.GOE                                                    4.092.947    1.234,137     I 049,222    .     .     .           .      .         .                 .    -       -       6.376.)06
TOTAL, MON Funds Available F\'19                             9.273,000    5,839,000     S.977,000          -     .          -       .         .                 .    -       .      21.089.000




USAOM APPROVAL STATEMENT:             USAGMFinancial Plan Approval applies to
                                                                                                                 '"'(       us. AGEN CY FOR
                                                                                                                 ~ ~ GLODA I.. M C0l A
                                                                                                                                              I::-~·~.~:!:
                                                                                                                                                  :.:::::: ..
MBN's Operations for the month of October 2018, in the amount of $9,273,000.
Approval orthe amounts reflected on this financial plan are not to be misconstrued
as a pro-rated amount of an annual budget for FY19. FY19 annual budgets will be
distributed when a full•year appropriation is enacted and the FY19 USAGM Program
                                                                                                                                                                                                 0
                                                                                                                                                                     / tJ..2.f. /✓
Plan is fmalized. Initiation of new programs (aka "New Starts") is prohibited under
the continuing resolution (CR). Please spend prudently during the CR period.
                                                                                                                                                                          O<l!e



                                                                                                                O:IJO
                                                                                                          I&zZWdO&!JOBIOZ

                                                                                                                 98Q
